Exhibit 3.1 SECRETARY OF STATE STATE OF NEVADA CORPORATE CHARTER I, DEAN HELLER, the duly elected and qualified Nevada Secretary of State, do hereby certify that SALON CITY, INC. did on January 4, 2005 file in this office the original Articles of Incorporation; that said Articles are now on file and of record in the office of the Secretary of State of the State of Nevada, and further, that said Articles contain all the provisions required by the law of said State of Nevada. IN WITNESS THEREOF, I have hereunto set my hand and affixed the Great Seal of State, at my office, in Carson City, Nevada, on January 5, 2005. /s/ Dean Heller Dean Heller Secretary of State /s/ “Certification Clerk” Certification Clerk 1 DEAN HELLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 (775) 684-5708 Website: secretaryofstate.biz ARTICLES OF INCORPORATIONFILED#
